DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. Claims 1, 3, 5-6, 8, 10-12, and 14-20 are newly amended by the response received March 30, 2021. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required. Note that any objections that are not directed to newly amended subject matter were previously presented.
Amended paragraph [0049], line 2, discloses “the branch target instructions at line 302b and 302b are present”. However, it is unclear as to what is being conveyed, in view of the duplication of “302b” and the instruction corresponding to reference character 302b in amended FIG. 3 not appearing to be a branch target instruction. 
Amended paragraph [0044], line 2, discloses "a load instruction in the third line 306c". However, in amended FIG. 3, reference character 306c is not associated with a load instruction.

Drawings
The drawings are objected to because of the following informalities. Note that any objections that are not directed to newly amended subject matter were previously presented. 
Amended paragraph [0068] discloses “exit history table read (EHT_RD) logic 586”. However, in amended FIG. 5A, reference character 586 appears to be directed to “exit history table” rather than “EHT_RD” (which is associated with reference character 580). 
In FIG. 4B, reference characters 400 and 402 appear to be pointed to the same entity. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “fetch a fetch-packet containing a first hyper-block from a first address and a bitwise distance from the entry point of the first hyper-block to a predicted exit point” in lines 10-12. However, it is indefinite as to whether this limitation is conveying a) a value that reflects the bitwise distance is encoded within the fetch-packet, or b) a hyper-block contains an entry point of the first hyper-block that is a bitwise distance from a predicted exit point, but this bitwise distance is not actually encoded, as a value, within the fetch-packet. 
Claims 2-7 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 8 recites the limitation “fetching a fetch-packet containing a first hyper-block from a first address of a memory, the fetch-packet further containing a bitwise distance from an entry point of the first hyper-block to a predicted exit point” in lines 2-4. However, it is indefinite as to whether this limitation is conveying a) a value that reflects the bitwise distance is encoded within the fetch-packet, or b) a hyper-block contains an entry point of the first hyper-block that is a bitwise distance from a predicted exit point, but this bitwise distance is not actually encoded, as a value, within the fetch-packet. 
Claims 9-14 are rejected for failing to alleviate the rejection of claim 8 above.

Claim 15 recites the limitation “fetch a fetch-packet containing a first hyper-block from a first address of a memory, the fetch-packet further containing a bitwise distance from an entry point of the first hyper-block to a predicted exit point” in lines 3-5. However, it is indefinite as to whether this limitation is conveying a) a value that reflects the bitwise distance is encoded within the fetch-packet, or b) a hyper-block contains an entry point of the first hyper-block that is a bitwise distance from a predicted exit point, but this bitwise distance is not actually encoded, as a value, within the fetch-packet. 
Claims 16-20 are rejected for failing to alleviate the rejections of claim 15 above.

Response to Arguments
Applicant on page 9 argues: “Applicant submits herewith a Substitute Specification which contains numerous amendments made in response to the Examiner's specification and drawing objections. Applicant also submits herewith drawing amendments for Figs. 2-5B in response to the Examiner's specification and drawing objections.”
Most previously pending objections to the specification and drawings are withdrawn in view of the amendments to the specification and drawings. However, other previously pending objections to the specification and drawings remain applicable, and in various cases the amendments to the specification and drawings introduce additional objectionable issues — see the specification and drawings section above. Examiner thanks Applicant for the proactive changes made in paragraph [0075] (changing reference character 583 to 549) and FIG. 5B (changing the FIG. numbers associated with the “FROM” labels). 

Applicant on page 9 argues: “Applicant also amends the claims as shown above in response to the Examiner's §112(b) rejections.”
In view of the aforementioned amendments, the previously presented claim objections and §112(b) rejections, aside from the rejections addressed immediately below, are withdrawn. 

Applicant on page 9 argues: ‘For claim 1, the Examiner alleged indefiniteness as to the limitation "fetch a fetch-packet containing a first hyper-block from a first address and a bitwise distance from an entry point of the first hyper-block to a predicted exit point." The Examiner was not certain whether the fetch- packet encodes the bitwise distance, or whether the reference to the bit-wise distance is simply a definitional statement. Applicant hereby clarifies that both a fetch-packet and the bit-wise distance are being fetched, and that the bit-wise distance is not necessarily encoded into the fetch-packet itself. See, for example, Applicant's specification at para. [0052] which explains that the exit history register stores the offsets/distances. Accordingly, no amendment is made to claim 1 for this reason. This issue is the same for the other independent claims.’
However, while Applicant may intend the claim to not necessitate that the bit-wise distance is encoded into the fetch packet itself, the language of the claim does not make clear Applicant’s intent. Examiner further notes that the other independent claims explicitly recite that “the fetch-packet further containing a bitwise distance from an entry point of the first hyper-block to a predicted exit point”, which appears to be contrary to Applicant’s clarification.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KEITH E VICARY/            Primary Examiner, Art Unit 2182